     Case 1:18-cv-11786-ALC-BCM Document 29 Filed 06/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                             6/11/20

N.S. ET AL,

                                Plaintiff,
                                                             18-cv-11786 (ALC)
                    -against-
                                                             ORDER
NYC DEP’T OF EDUCATION, ET AL ,

                                Defendants.



ANDREW L. CARTER, JR., United States District Judge:

      The parties should submit a joint status report by June 24, 2020.

SO ORDERED.

Dated: June 11, 2020                          ___________________________________
       New York, New York                                 ANDREW L. CARTER, JR.
                                                          United States District Judge
